It having been reported to this Court that Russell L. Wolden, of San francisco, State of California, has been disbarred from the practice of law in all of the courts of the State of California, and this Court by order of October 12, 1970 [ante, p. 809], having suspended the said Russell L. Wolden from the practice of law in this Court and directed that a rule issue requiring him to show cause why he should not be disbarred;
And it appearing that the said rule was duly issued and served upon the respondent and that the time within which to file a return to the rule has expired; •
It Is Ordered that the said Russell L. Wolden be, and he is hereby, disbarred from the practice of law in this Court and that his name be stricken from the roll of attorneys admitted to practice before the Bar of this Court.